Title: Saturday [14 June].
From: Adams, John
To: 


       This Week has been spent in Business, i.e. filling Writts, and Journeys to Boston, Scadding, Weighmouth, Abington. The other Night Cranch explained, to Zab and me, the Fire Engine, with which they throw up Water from the Bottoms of their Tin Mines in Cornwall, and Coal Mines in New: Castle. They have a large Cauldron of Plated Iron, filled with Water, and closely covered, and placed over a large Fire. Out of one side of this Cauldron, proceeds a large Tube of Iron horizontally, which Ends in a capacious iron receiver, shaped like an Egg, which will hold a Tun. Half Way between the Cauldron and the Receiver, in the Tube is a Cock. From the Lower Side of the Receiver perpendicularly goes another Tube, down into the Well or Bottom of the Mine, i.e. into the Water. At the mouth of this Tube, where it communicates with the Receiver is a Valve. From the Top of the same Receiver, perpendicularly upwards goes another Tube, which extends quite up above the surface of the Ground, and at the bottom of this Tube i.e. where it communicates with the Receiver, is another Valve. This is the Description of the Machine. Now when the Water in the Cauldron is made to boil, it sends a hot steem along, thro the Cock which is first opened for that Purpose in the Receiver, which proceeds from the Receiver thro one Valve down to the Water and thro another Valve, up into open Air. By this steem the Air, within, is very soon rarified, so as to be no Ballance for the Pressure of the Air, upon the Water in the Mine without the Tube. Of Course the Water rises and fills the Receiver. Then turn the Cock and stop the Passage of the Steem, and the Water beginning to descend will close down the lower Valve. The Vapour thus confined in the Cauldron by the Cock, and the Water confined in the Receiver by the Lower Cock, as soon as you open the Cock, the furious Vapour flies out and drives before it, all the Water in the Receiver, thro the upper Valve, quite up into open Day, where they have channells &c. to convey it away. And when this Proscess is once compleated, they begin anew. This Engine was an Invention of Capt. Savery. They used Copper originally, but lately, they use plated Iron.
       They have a different manner now. They use 2 Concentric Tubes, with a Box, like a Pump Box playing in the central one.
       In my Journey to Abbington, my Mind seemed to be confused with the Dust and Heat, and fatigue. I had not Spirit and Attention to make any Observations upon the Lands, Corn, Grass, Grain, Fences, orchards, Houses &c. I dined at Nortons where the two military Companies of the Town, were assembled to raise Voluntiers, Recruits, but I had not Spirits to make Observations, on the Landlord, or Lady, or Officers or soldiers or House, or any Thing. I eat Milk for Breakfast.
      